Citation Nr: 0415379	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the hearing, the veteran testified that Dr. Carilli said 
that his hypertension began in active service.  He reported 
that he had been treated at the VA community-based outpatient 
clinic in Fort Dix, New Jersey.  Also, additional records 
from Dr. Carilli may be available.  VA's duty to assist the 
veteran includes obtaining relevant medical records and, if 
applicable, a medical examination and/or opinion in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).  VA also has to inform the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) and (b) (West 
2002)

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Obtain all records from the VA 
community-based outpatient clinic in Fort 
Dix, New Jersey.

3.  Obtain all records from Dr. Carilli 
from 1954 to October 1996 and from 
September 2002 to the present.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  Inform the veteran that he should 
submit a medical opinion from Dr. Carilli 
or any other medical professional stating 
that his hypertension began in active 
service or is otherwise related to active 
service.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




